DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Benkowski (US 5947892).
Regarding claim 21, Benkowski discloses a heart pump (eg. Abstract) comprising a cannula having one or more outlets (eg. Col. 3, Ln. 52-67, Fig. 1, outlet 40), an impeller positioned in the cannula (eg. abstract, Col. 3, Ln. 52-67, curved, straight, or flexible cannula), the impeller comprising a rotating hub configured to pump blood through the outlets along a longitudinal axis when the impeller is rotated at an operational speed (eg. Abstract, Fig. 1, Impeller portion 50); and in an alternative embodiment, a diffuser positioned in the cannula adjacent the one or more outlets and adjacent a proximate end of the hub, wherein the diffuser is configured to direct fluid flow through the one or more outlets (eg. Abstract, Col. 2, Ln. 22-65, Fig. 3, Col. 6, Ln. 47, Ln. Col. 7, Ln. 57 and Col. 7, Ln. 1-10 rotation speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiments of Benkowski to have different arrangements of impeller blades/portions to promote desirable continuous blood circulation patterns within the pump and minimizes blood stagnation within the pump and clot formation (eg. Col. 4, Ln. 1-21 and Col. 7, Ln. 29-44).
Regarding claim 22, Benkowski discloses the diffuser is coupled to hub such that the diffuser rotates with the hub (eg. Fig. 10A, Col. 14, Ln. 50-55).
Regarding claim 23, Benkowski discloses the diffuser is integrally formed as a unitary piece with the hub Fig. 1 diffuser 20).
Regarding claim 24, Benkowski discloses the diffuser is spaced from the proximate end of the hub such that the diffuser is stationary during rotation of the hub (eg. Col. 14, Ln. 56-63).
Regarding claim 25, Benkowski discloses a distal outlet positioned adjacent the proximate end of the hub (eg. Col. 3, Ln. 24-34, Fig. 1, outlet 40).
Regarding claim 26, Benkowski discloses diffuser includes: a distal end positioned adjacent the proximate end of the hub; and a proximate end positioned adjacent a distal end of a bearing housing of the heart pump (eg. Fig. 1, diffuser 20 within housing 12, bearing 42, Col. 4, Ln. 12-46).
Regarding claim 27, Benkowski discloses diffuser includes a proximate outlet positioned adjacent the bearing housing (eg. Abstract, Col. 2, Ln. 5-43, Col. 4, Ln. 12-46, Fig. 1-3 outlet 40).
Regarding claim 28, Benkowski discloses diffuser includes a wall comprising an outer surface that is curved from the distal end to the proximate end, wherein the wall is configured to direct fluid flow (eg. Col. 2, Ln. 42-65, Fig. 11D).
Regarding claim 29, Benkowski discloses the diffuser includes a first diameter at a diffuser midsection and a second diameter at the distal end and the proximate end, wherein the diffuser tapers to the second diameter from the midsection (eg. Fig. 6c and 7, Col. 13, Ln. 37-67).
Method claim 34 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claims 34 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.
Regarding claim 35, Benkowski discloses directing the blood comprises directing the blood along an outer surface of a wall of the diffuser, wherein the outer surface is curved from a diffuser distal end to a diffuser proximate end (eg. Fig. 1, blood flow 13, diffuser 13).

Claims 30-33 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Benkowski (US 5947892) in view of Campbell (US 2012/0178986 A1).
Regarding claim 30, Benkowski discloses the invention of claim 21, but does not disclose the diffuser is formed from a flexible material to enable movement between a collapsed configuration and an expanded configuration.
Campbell teaches a heart pump with a diffuser that is made from a flexible material (eg. Para. 108, flexible material to facilitate the expansion and/or contraction of the diffuser 502b).
It would have been obvious to combine the invention of Benkowski with the expandable/contractible diffuser made with flexible material to assist in directing fluid flow out of the cannula housing to achieve desired fluid properties (eg. Para. 104).
Regarding claim 31, the combined invention of Benkowski and Campbell discloses wherein the diffuser includes a maximum diameter in the expanded configuration that is larger than a diameter of the hub, and wherein the diffuser includes a maximum diameter in the collapsed configuration that is less than or equal to a diameter of the hub (Campbell, Para. 109).
Regarding claim 32, the combined invention of Benkowski and Campbell discloses wherein diffuser includes a curved wall that forms an inner chamber that at least partially defines a fluid path, wherein the fluid is configured to travel in a distal direction along the fluid path within the inner chamber (eg. Campbell, Fig. 5, Para. 71, 111-115).
Regarding claim 33, the combined invention of Benkowski and Campbell discloses the fluid path extends from a proximate end of the diffuser to a distal end of the diffuser along a helical route around a shaft extending through the inner chamber (eg. Campbell, Para. 71).
Regarding claim 36, the combined invention of Benkowski and Campbell discloses an infusant flow along an infusant flow fluid path within an inner chamber at least partially defined by an inner surface of the wall, wherein the infusant flow is configured to travel in a distal direction along the infusant flow path within the inner chamber (eg. Campbell, Fig. 1A, infusion system 26, Para. 48-51, 59, 111-118, Fig 13).
Regarding claim 37, the combined invention of Benkowski and Campbell discloses wherein directing the infusant flow comprises directing the infusant flow from a proximate end of the diffuser to a distal end of the diffuser along a helical route around a shaft extending through the inner chamber (eg. Para. 111-118).
Regarding claim 38, the combined invention of Benkowski and Campbell discloses directing the infusant flow comprises directing the infusant flow toward a distal outlet of the diffuser (eg. Campbell, Claim 19, Para. 113-115).
Regarding claim 39, the combined invention of Benkowski and Campbell discloses directing the infusant flow comprises directing the infusant flow from the distal end of the diffuser toward the proximate end of the diffuser in a non-helical route along the inner surface of the wall, and wherein the fluid exits the diffuser at a proximate diffuser outlet (Campbell, Para. 111-112).
Regarding claim 40, the combined invention of Benkowski and Campbell discloses directing the blood comprises moving the diffuser between a collapsed configuration and an expanded configuration, wherein the diffuser includes a maximum diameter in the expanded configuration that is larger than a diameter of the hub, and wherein the diffuser includes a maximum diameter in the expanded configuration that is larger than a diameter of the hub (eg. Campbell, Para. 109).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792